COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00390-CR


REGINALD D. DAVIS                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 0851753D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Reginald D. Davis was convicted of capital murder on May 14,

2004, and this court affirmed his conviction on August 31, 2005. Davis v. State,

No. 02-04-244-CR, 2005 WL 2100446, at *1 (Tex. App.—Fort Worth Aug. 31,

2005, pet. ref’d) (mem. op., not designated for publication). On April 22, 2014,

Appellant filed a post-conviction motion for forensic DNA testing. See Tex. Code


      1
      See Tex. R. App. P. 47.4.
Crim. Proc. Ann. art. 64.01(a-1) (West Supp. 2014). On June 6, 2014, the trial

court denied Appellant’s motion “because identity is not at issue.” See id. art.

64.03(a)(1)(B) (West Supp. 2014). Appellant filed a notice of appeal from the

trial court’s order on September 10, 2014.

      On September 22, 2014, we notified Appellant that we did not believe we

had jurisdiction over his appeal because the notice of appeal had not been filed

timely. See Tex. R. App. 26.2. We warned Appellant that we would dismiss his

appeal for want of jurisdiction unless he responded showing grounds to continue

the appeal. See Tex. R. App. 44.3. Appellant responded that he did not receive

notice of the trial court’s denial until September 2, 2014, rendering his notice of

appeal timely.

      Our appellate jurisdiction is triggered through a timely notice of appeal.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal

is not timely filed under Rule 26.2, we do not have jurisdiction to address the

merits of the appeal and may take no action other than dismissal. Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). An appeal from the denial

of a motion for DNA testing is treated in the same manner as an appeal from any

other criminal matter. Tex. Code Crim. Proc. Ann. art. 64.05 (West 2006). Rule

26.2(a) requires that a notice of appeal be filed within thirty days after the date

the trial court enters an appealable order. Tex. R. App. P. 26.2(a). Appellant did

not file his notice of appeal within thirty days of the trial court’s order. Appellant’s

assertion of lack of timely notice does not affect the appellate timetable. See


                                           2
Nevels v. State, No. 10-08-00246-CR, 2008 WL 3509287, at *1 (Tex. App.—

Waco Aug. 13, 2008, no pet.) (mem. op., not designated for publication).

Compare Tex. R. App. P. 4.2 and Tex. R. Civ. P. 306a(4) with Tex. R. App. P.

26.2(a).   Therefore, we have no jurisdiction over his appeal and dismiss the

appeal for that reason. See Tex. R. App. P. 43.2(f).



                                                  PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 23, 2014




                                        3